Citation Nr: 9923443	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-46 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service from October 1974 to October 
1977.

The current appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO 
in Los Angeles.  The RO denied entitlement to service 
connection for a lung disorder, and increased evaluations for 
the service-connected low back strain with disc space 
narrowing at L4-5, and chondromalacia of the right knee.

In February 1997 the Board of Veterans' Appeals (Board) 
determined that the claim of entitlement to service 
connection for a lung disorder was not well grounded, denied 
entitlement to an increased evaluation for chondromalacia of 
the right knee, and remanded the issue of entitlement to an 
increased evaluation for low back strain with disc space 
narrowing at L4-5 then rated as 10 percent disabling to the 
RO for further development and adjudicative action.

In July 1998 the RO granted entitlement to an increased 
evaluation of 40 percent for low back strain with 
degenerative disc disease, effective March 26, 1998.  Since 
that is not the maximum assignable, the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 1998 the RO granted an effective date for the 
grant of the 40 percent evaluation for low back strain with 
degenerative disc disease retroactive to November 12, 1993.  
A notice of disagreement has not been received with respect 
to the above determination.

In April 1999 the RO granted service connection for 
depressive disorder secondary to the veteran's service-
connected low back disability, and assigned a 30 percent 
evaluation.  A notice of disagreement has not been received 
with respect to the above determination.   


The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Low back strain with degenerative disc disease is 
productive of pronounced impairment.

2.  Low back strain with degenerative disc disease has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for low 
back strain with degenerative disc disease have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  


The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 



Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

While numerous decisions and opinions have been rendered in 
this context with specific regard to given, identified joint-
impacted disabilities, the issue has also been raised with 
regard to back disabilities, more specifically the 
applicability of the concept of considering pain in the 
evaluation, when rating an intervertebral disc syndrome.

In that regard, a recent VA Office of General Counsel 
Precedent Opinion is to the effect that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with the injury to the sciatic nerve may cause 
limitation of motion of the pertinent portion of the spine.  
Therefore, pursuant to Johnson v. Brown, op. cit., 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  

When a veteran has received less than the maximum under Code 
5293 based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 even though the 
rating corresponds to a maximum rating assignable under 
another Code pertaining to limitation of motion.  

Furthermore, the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of exceptional or unusual circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.71a may be inadequate to compensate 
for the average impairment of earning capacity due thereto, 
regardless of the fact that a veteran may have a maximum 
schedular rating under a Code based on limitation of motion.  
VAOPGCPREC 36-97.

The General Counsel specifically stated that since 38 C.F.R. 
§ 4.45(f) states that "[p]ain on movement" is a relevant 
consideration for determinations of joint disabilities...it 
also states that the cervical, dorsal, and lumbar vertebrae 
are considered groups of minor joints, and, in particular, 
the "lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions."  

The Opinion also noted that Diagnostic Code 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to intervertebral 
disc syndrome in terms of "symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc." 

[The Opinion cited Dorland's Illustrated Medical Dictionary 
1493, 1132 (28th ed. 1994), which defines "sciatic" as 
"pertaining to or located near the sciatic nerve or vein," 
and "neuropathy" as a "functional disturbance or 
pathological change in the peripheral nervous system."  The 
clinical features of sciatic neuropathy include lower leg and 
hamstring weakness, flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of flexion and extension 
of the toes, and loss of inversion and eversion of the foot.  

The Opinion quoted numerous medical authorities with regard 
to the peripheral nervous system, and noted that in addition, 
"sciatica, which refers to pain radiating along the course of 
the sciatic nerve, most often down the buttock and posterior 
aspect of the leg to below the knee, may result in motor 
deficits".  

The Opinion also noted that in evaluating a veteran's 
disability under DC 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule indicates 
that consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, notwithstanding the maximum rating available under a 
different diagnostic code.  



It also noted that 38 C.F.R. § 4.14 , states that the 
evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, para. 3. 

It was also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  An example was given where a veteran could not be 
rated under DC 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under, for 
example, DC 5292, because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  However, in 
keeping with 38 C.F.R. § 4.7, the disability could be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

It also addressed the applicability of 38 C.F.R. 
§ 3.321(b)(1) when a veteran receives less than the maximum 
rating under DC 5293, even though that rating is the maximum 
schedular rating under a related diagnostic code based upon 
limitation of motion.  

Congress, in authorizing VA to establish a rating schedule, 
authorized consideration in rating decisions of factors 
affecting the individual, where necessary to reflect the true 
measure of disability.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-
91), para. 5.  

Under 38 C.F.R. 3.321(b)(1), the "governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards."  




The General Counsel held that "Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, [pursuant to Johnson case], 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent when slight, 20 percent when moderate, or 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
zero percent is warranted when postoperative cured; a 10 
percent rating is assignable when mild; a 20 percent rating 
is assignable when moderate with recurring attacks; a 40 
percent rating is assignable when severe with recurring 
attacks and intermittent relief; and a 60 percent rating is 
assignable when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  




A 50 percent evaluation may be assigned when there is 
unfavorable ankylosis of the lumbar spine, or 40 percent when 
there is favorable ankylosis of the lumbar spine under 
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew).  38 C.F.R. § 4.71a; 
Diagnostic Code 5286.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998)

Factual Background

VA outpatient treatment records show that on numerous 
occasions in the 1990's, the veteran complained of low back 
symptoms.  X-rays in December 1993 showed discogenic 
degenerative changes involving L-4/L-5 and likely involving 
L-5/S-1 as well.  

On electromyogram study done by VA in April 1994, the veteran 
was found to have fairly normal findings into the lower 
extremities although the examiner opined that he had some 
mild right L-5/S-1 acute motor radiculopathy with chronic 
changes in L-5/ S-1 and S-2 myotones.  On his VA X-rays in 
April 1994, he was shown to have extrusion of the L-4/L-5 
disc without thecal sac deformity, mild bulging of the disc 
at L-5/S-1 and decreased narrow signal throughout the lumbar 
vertebral bodies. 

On subsequent outpatient visits, including one in November 
1994, the veteran was seen for complaints of severe back pain 
with radiation down into his lower extremities.  The pain was 
described as constant with occasional numbness in the lower 
extremities, possible bowel and one episode of urinary 
incontinence per month, and some mild intermittent weakness.

On VA outpatient visits in late 1996, the veteran was 
complaining of increased back pain with radiation into the 
toes, and increased involuntary bowel and urinary problems on 
occasion.  He was placed in a vigorous pain treatment regimen 
with minimal apparent results.  He had developed a lack of 
energy.

VA outpatient visits [including while the veteran was for a 
time living in the VA Domiciliary] in 1997 showed ongoing 
complaints of severe back pain.

On special VA orthopedic evaluation in April 1998, the 
veteran was said to be now living in a local shelter.  He had 
developed increased back pain to the point where he now had 
it 24 hours per day and took Percocet and Trazodone.  Because 
of the pain, he would become tired as well as depressed.  The 
back pain radiated into his toes and would not let him sleep.  
The veteran complained of lower extremity numbness as well.

On examination, the veteran was found to have severe 
degenerative disc disease at L-4/L-5 with a posterior central 
and right paracentral disk herniation, with inferior 
prolapse, causing some mild flattening of the right anterior 
aspect of the thecal sac.  

The veteran also had marked degenerative disk disease at L-
5/S-1 with mild circumferential disc bulging and a small more 
focal posterior paracentral disc protrusion.

Further examination showed deep tendon reflexes in the lower 
extremities decreased at the right knee, absent at the left 
knee and absent at the ankles.  The veteran complained of 
pain on examination of the thoracolumbar junction with all 
movements.  Flexion was finger to floor 26" from the floor; 
extension was to 13 degrees; side bending to the left was to 
26 degrees and 25 1/2 to the right; thoracic rotation was to 
the left about 14 degrees and to the right, about 12 degrees.  

Straight leg raising was 10 degrees, both active and passive, 
and seemed to have some resistance on moving the extremities 
to both sides.  Extremity strength was normal.  The examiner 
concluded that the chronic low back pain of which the veteran 
complained was consistent and definitely secondary to the 
degenerative changes shown on X-rays and magnetic resonance 
imaging (MRI)s.

Analysis

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The Board finds that the facts 
relevant to the issues on appeal have been sufficiently 
developed for an equitable disposition thereof, and, 
accordingly, the statutory obligation of VA to assist the 
veteran in the development of his claim has been satisfied in 
accordance with 38 U.S.C.A. § 5107(a).

There are several fairly recent and comprehensive VA 
examination and outpatient evaluative reports for use in 
comparing the nature of any deterioration in the veteran's 
low back disability.  


The veteran has clearly identified and consistently 
demonstrated radiation of symptomatology into both lower 
extremities, particularly his toes.  His pain is severe and 
constant.  Even with caution, he still has little capacity to 
move around; and his range of motion in virtually any plane 
is severely impaired as cited above.  This is a fairly 
unequivocal and relatively objective report of clinical 
findings as mandated by DeLuca.  

On review of the extensive evidence in the file, the Board 
finds that it is clearly the aggregate of the evidence rather 
than any singular or isolated fact-finding examination which 
provides the most accurate reflection of the day to day 
functioning impairment due to the low back impairment.  

It is particularly productive to utilize all of the extensive 
data in a case such as this, to include opinions of more than 
one physician, as well as objective tests such as X-rays, 
MRI's, etc., as a package of evidence, and record the nature 
of the every-day impairment rendered rather than selecting 
one or another specific examination report.  

In fact, repeated X-rays and sophisticated testing procedures 
are quite unequivocal, and clearly show evidence of primarily 
severe degenerative disc disease at all levels of the lumbar 
spine.

The veteran has recurrent complaints of daily pain in the 
lumbar spine and numbness and tingling in his feet when he 
walks for any distance.  He is unable to bend to do any 
activities of daily living.  He has measurably decreased 
reflexes distally at both knees and ankles.  

And while the range of motions, as specifically identified 
above, were not totally compromised, they are nonetheless 
significant, and the secondary pain and functional 
limitations associated therewith are clearly of great impact.

In rating the veteran's lumbar spine impairment, the Board 
finds that given all of the alternative provisions available, 
there is an adequate and ample basis for rating the low back 
degenerative joint disease under Diagnostic Code 5293, as 
provided for intervertebral disc syndrome.  In this regard, 
and considering the impact of pain and other functional 
losses, there is certainly at least overall severe 
involvement.  Moreover, the distribution of radiating 
symptoms are clearly identified by neurological examiners as 
verifying the sacroiliac nerve distribution and confirm on 
their own that there is adequate basis for finding root 
compression at that area.  

These conclusions are backed-up by clinical findings, the 
Board is constrained from rendering any judgments to the 
contrary absent objective evidentiary compulsion which is 
certainly not present hereunder.  [See Colvin, op. cit.].

Accordingly, the Board concludes that the veteran's current 
lumbosacral disability, rated as intervertebral disc 
syndrome, is frequently greater than severe, and given the 
presence of pronounced symptoms compatible with sciatic 
neuropathy and neurological findings appropriate to that 
particular L-5/S-1 site, the veteran's symptoms more nearly 
approximate the level of disablement contemplated in the 60 
percent than the currently assigned 40 percent rating.  
38 C.F.R. § 4.7.

However, while the range of motion is limited there is some 
movement, and thus ankylosis cannot be conceded.  Absent 
ankylosis or vertebral fracture, an evaluation in excess of 
60 percent is not warranted under any viable schedular 
alternatives as cited above.  This takes into account the 
various cited guidelines of 38 C.F.R. Part 4 as designated 
above and referenced in various Court holdings as mandatory 
considerations in such instances.  

Moreover, in view of the fact that the Board has presently 
assigned the maximum schedular evaluation for intervertebral 
disc syndrome under diagnostic code 5293, the Board need not 
evaluate the propriety of assigning a higher evaluation with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Similarly, there is no demonstration of such unique 
circumstances to include time off work or hospitalization, 
etc., as to warrant an evaluation in excess of 60 percent 
utilizing the extraschedular criteria of 38 C.F.R. § 3.321.


ORDER

Entitlement to an increased evaluation of 60 percent for low 
back strain with degenerative disc disease is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

